EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Mrs. JiNan, on 2/26/2021.

2.	Claims 1, 10, 14-16 and 18 of the instant application has been amended, and claims 3, 4, 6 and 13 have been canceled have been added based on the latest claims of record submitted by the Applicant on 2/26/2021, and they have been amended as follow:

1. (Currently amended) A system for managing real estate permissions, comprising:
a server platform comprising a non-transitory computer readable medium providing storage in network communication with at least one processor-based device;
wherein the server platform includes at least one master key associated with at least one piece of real estate;
wherein an Internet Protocol (IP) address is associated with at least one geographic designator;
wherein the at least one geographic designator is a set of latitudinal points and longitudinal points or a geographic region;
wherein the at least one master key is operable to be unlocked by at least one slave key;
wherein at least one geofence is associated with the at least one piece of real estate, and wherein the at least one geofence is registered in a geofence database or a geofence registry; [[and]]
wherein the geofence database or the geofence registry is operable to receive a query from the at least one processor-based device and is further operable to determine at least one available geofence for the at least one processor-based device to enter based on the query, wherein the at least one available geofence is selected from the at least one geofence;
wherein unlocking the at least one master key implements at least one prohibition for the at least one processor-based device, wherein the at least one prohibition includes disabling network functionality on the at least one processor-based device when the at least one processor-based device is located on or within a predetermined proximity of the at least one piece of real estate; and
wherein unlocking the at least one master key provides at least one permission for the at least one processor-based device, wherein the at least one permission provides functionality for the at least one processor-based device or the at least one permission includes a permission to receive content or a permission to access content within the at least one geofence.
2. (Original) The system of claim 1, wherein the IP address is further associated with the at least one master key.
3. (Canceled)
4. (Canceled)
5. (Original) The system of claim 1, wherein the at least one slave key is unique.
6. (Canceled)
7. (Original) The system of claim 1, wherein the at least one master key is associated with the at least one geofence for the at least one piece of real estate.
8. (Original) The system of claim 1, wherein the at least one geographic designator defines or is located within the at least one piece of real estate.
9. (Original) The system of claim 1, wherein the at least one slave key is operable to be transferred to another processor-based device.
10. (Currently amended) A system for managing real estate permissions, comprising:
a server platform comprising a non-transitory computer readable medium providing storage in network communication with at least one processor-based device;
wherein the server platform includes at least one master key associated with an Internet Protocol (IP) address, wherein the IP address is associated with at least one piece of real estate and at least one geographic designator, wherein the at least one geographic designator is a set of latitudinal points and longitudinal points or a geographic region;
wherein the at least one master key is operable to be unlocked by at least one slave key;
wherein the at least one piece of real estate includes at least one geofence; 
wherein the at least one processor-based device is configured to enter at least one available geofence, wherein the at least one available geofence is selected from the at least one geofence; [[and]]
wherein the at least one slave key is operable to be transferred to another processor-based device;
wherein unlocking the at least one master key implements at least one prohibition for the at least one processor-based device, wherein the at least one prohibition includes disabling network functionality on the at least one processor-based device when the at least one processor-based device is located on or within a predetermined proximity of the at least one piece of real estate; and
wherein unlocking the at least one master key provides at least one permission for the at least one processor-based device, wherein the at least one permission provides functionality for the at least one processor-based device or the at least one permission includes a permission to receive content or a permission to access content within the at least one geofence.
11. (Original) The system of claim 10, wherein the IP address is unique to the at least one piece of real estate.
12. (Original) The system of claim 10, wherein the at least one geofence is associated with the IP address.
13. (Canceled)
14. (Currently amended) The system of claim [[13]] 10, wherein the at least one permission or the at least one prohibition [[are]] is placed on the at least one processor-based device when the at least one processor-based device is located on or within a predetermined proximity of the at least one piece of real estate.
15. (Currently amended) The system of claim 10, wherein the at least one geofence, the IP address, and the at least one geographic designator associated with the IP address 
16. (Currently amended) A method for managing real estate permissions, comprising:
providing a server platform in network communication with at least one processor-based device;
at least one slave key unlocking at least one master key associated with at least one piece of real estate;
providing at least one permission to the at least one processor-based device or implementing at least one prohibition on the at least one processor-based device when the at least one processor-based device is located on or within a predetermined proximity of the at least one piece of real estate; 
a geofence database or a geofence registry receiving a query from the at least one processor-based device and determining at least one available geofence for the at least one processor-based device to enter based on the query; [[and]]
wherein the at least one master key is associated with an Internet Protocol (IP) address, wherein the IP address is associated with the at least one piece of real estate and at least one geographic designator, wherein the at least one geographic designator is a set of latitudinal points and longitudinal points or a geographic region;
wherein unlocking the at least one master key implements at least one prohibition for the at least one processor-based device, wherein the at least one prohibition includes disabling network functionality on the at least one processor-based device when the at least one processor-based device is located on or within a predetermined proximity of the at least one piece of real estate; and
wherein unlocking the at least one master key provides at least one permission for the at least one processor-based device, wherein the at least one permission provides functionality for the at least one processor-based device or the at least one permission includes a permission to receive content or a permission to access content within at least one geofence.
17. (Original) The method of claim 16, wherein the IP address is unique to the at least one piece of real estate.
18. (Currently amended) The method of claim 16, wherein the at least one piece of real estate includes at the least one geofence, wherein the at least one geofence includes the at least one available geofence, and wherein the at least one geofence is defined by the at least one geographic designator
19. (Original) The method of claim 16, wherein the at least one slave key is unique to the at least one permission or the at least one prohibition.
20. (Original) The method of claim 16, further comprising duplicating the at least one slave key.

Reasons for Allowance
3.	Claims 1, 2, 5, 7-12 and 14-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance:
             A thorough review of the prior art fails to disclose or render obvious, “wherein an Internet Protocol (IP) address is associated with at least one geographic designator; wherein the at least one geographic designator is a set of latitudinal points and longitudinal points or a geographic region; wherein the at least one master key is operable to be unlocked by at least one slave key; wherein at least one geofence is associated with the at least one piece of real estate, and wherein the at least one geofence is registered in a geofence database or a geofence registry;  wherein the geofence database or the geofence registry is operable to receive a query from the at least one processor-based device and is further operable to determine at least one available geofence for the at least one processor-based device to enter based on the query, wherein the at least one available geofence is selected from the at least one geofence; wherein unlocking the at least one master key implements at least one prohibition for the at least one processor-based device, wherein the at least one prohibition includes disabling network functionality on the at least one processor-based device when the at least one processor-based device is located on or within a predetermined proximity of the at least one piece of real estate; and wherein unlocking the at least one master key provides at least one permission for the at least one processor-based device, wherein the at least one permission provides functionality for the at least one processor-based device or the at least one permission includes a permission to receive content or a permission to access content within the at least one geofence.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456